Case
 Case1:14-ml-02570-RLY-TAB
      1:21-cv-06345-RLY-TAB Document
                             Document15766
                                      3 FiledFiled
                                              02/03/21
                                                   02/02/21
                                                         PagePage
                                                              1 of 13 of
                                                                      PageID
                                                                         3 PageID
                                                                              #: 33#:
                                  105670

                                                                            FILED
                                                                           02/02/2021
                                                                     U.S. DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF INDIANA
                                                                      Roger A.G. Sharpe, Clerk
Case
 Case1:14-ml-02570-RLY-TAB
      1:21-cv-06345-RLY-TAB Document
                             Document15766
                                      3 FiledFiled
                                              02/03/21
                                                   02/02/21
                                                         PagePage
                                                              2 of 23 of
                                                                      PageID
                                                                         3 PageID
                                                                              #: 34#:
                                  105671




                                                                         1:21-cv-6334-RLY-TAB



                                                                          1:21-cv-6335-RLY-TAB



                                                                         1:21-cv-6336-RLY-TAB



                                                                         1:21-cv-6337-RLY-TAB



                                                                         1:21-cv-6338-RLY-TAB


                                                                         1:21-cv-6339-RLY-TAB
                                                                         1:21-cv-6340-RLY-TAB



                                                                          1:21-cv-6341-RLY-TAB



                                                                         1:21-cv-6342-RLY-TAB



                                                                         1:21-cv-6343-RLY-TAB
Case
 Case1:14-ml-02570-RLY-TAB
      1:21-cv-06345-RLY-TAB Document
                             Document15766
                                      3 FiledFiled
                                              02/03/21
                                                   02/02/21
                                                         PagePage
                                                              3 of 33 of
                                                                      PageID
                                                                         3 PageID
                                                                              #: 35#:
                                  105672


                                                                         1:21-cv-6344-RLY-TAB



                                                                         1:21-cv-6345-RLY-TAB
